DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varerkar et al. (US 20190147175 A1) (Varerkar) in view of Dalrymple et al.  (US 20070269024 A1) (Dalrymple).
	Regarding claim 1, Varerkar discloses a method for customizing a remote device by a local device based upon user preferences, comprising: 
	determining a user privacy preference by a user at the local device; 
[0056] In one example, the local device can be configured to identify privacy settings of the local device and activate the one or more privacy filters at the local device based on the privacy settings of the local device. In an example, the privacy settings of Person B's device can be customized to be more or less sensitive to potential intrusions. Person B can customize the privacy settings so that recurring sounds, e.g. a barking dog, do not activate the one or more privacy filters. Person B can customize the privacy settings so that recurring intrusions, (e.g. an intruder who frequently attempts to eavesdrop on communications involving Person B), do activate the one or more privacy filters.
	storing the user privacy preference at the local device; 
[0159] In one example, there is provided at least one machine readable storage medium having instructions embodied thereon for secured user access. The instructions when executed by one or more processors at a local device perform the following: identifying an intruder indicator, wherein the intruder indicator indicates that a physical intruder has been detected in a proximity of either the local device or the remote device; activating one or more privacy filters at the local device; and encoding data based on the one or more privacy filters.
	transmitting the user privacy preference from the local device to the remote device; 
[0057] In one example, the local device can be configured to encode data based on the one or more privacy filters for transmission from the local device to one or more remote devices. In an example, Person B's device can be configured to transmit the data encoded with one or more privacy filters to a Person C and a Person D.
	modifying the operation of the remote device based upon the transmitted user privacy preferences from a normal operating mode to a modified operating mode; and 
	[0059] In one example, the device (e.g. a local device) can be configured to deactivate a portion of one or more of the microphone, the camera, the speaker, or the display. In an example, a portion of the video stream sent to the remote user can be deactivated, distorted, or blurred. When the local user is in a public place, people walking in the background can be blurred out or portions of the people can be blurred out. In another example, the background of the video stream can be blurred out or distorted.
	However, Varerkar fails to disclose returning the operation of the remote device from the modified operating mode to the normal operating mode.
	In the same field of endeavor, Dalrymple discloses 
	returning the operation of the remote device from the modified operating mode to the normal operating mode.
	[0037] As mentioned above, remote device 120 may lose communication with host device 110 and thereby become isolated from communication network 135. When this occurs, remote device 120 is able to initiate and operate in Emergency Standalone ("ESA") mode, as will be understood by those skilled in the art. In ESA mode, remote device 120 may take over certain functions normally controlled by host device 110. For example, remote device 120 may be configured to forward communications locally between different access lines that are directly connected to remote device 120. When communication is reestablished with host device 110, remote device 120 may be configured to return to normal operations.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of changing the operation of the remote controller as disclosed by Dalrymple to the operation of remote device as disclosed by Varerkar in order to switch the operation of the remote device to the normal operation.
	Regarding claim 3, Varerkar discloses method of claim 1, further comprising verifying authorization for modifying the operation of the remote device by the transmitted user privacy preference.
	[0060] In one example, the local device can be configured to identify a number of locations of sources of user audio or a number of user voices. The local device can be configured to activate or deactivate the one or more privacy filters at the local device based on the number of locations of sources of user audio or the number of voices. When the number of sources of user audio is greater than the number of authorized users, the privacy filters at the local device can be activated. When the number of sources of user audio is less than or equal to the number of authorized users, the privacy filters at the local device can be deactivated. When the number of user voices is greater than the number of authorized users, the privacy filters the local device can be activated. When the number of user voices is less than or equal to the number of authorized users, the privacy filters at the local device can be deactivated.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varerkar et al. (US 20190147175 A1) (Varerkar) in view of MA et al. (US 20200288522 A1) (MA).
	Regarding claim 2, Varerkar fails to disclose the method of claim 1, wherein the remote device is a remote control.
	In the same field of endeavor, MA discloses 
	wherein the remote device is a remote control.
	[0037] the first private communication protocol of the first communication unit 110 is sent out to the user device via the second communication unit 120. Accordingly, the remote controller 20 may obtain from the user device the first private communication protocol, with which to establish communication connection with the unmanned aerial vehicle 10.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of the operation of remote controller as disclosed by MA to the operation of remote device as disclosed by Varerkar in order to establish communication connection between the remote controller and the unmanned aerial vehicle.
	 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varerkar et al. (US 20190147175 A1) (Varerkar) in view of Rivlin (US 9462423 B1)
		Regarding claim 4, Varerkar fails to disclose the method of claim 1, wherein transmitting the user privacy preference from the local device is an active beacon broadcast.
	In the same field of endeavor, Rivlin discloses 
	wherein the remote device is a remote control.
	wherein transmitting the user privacy preference from the local device is an active beacon broadcast.
 	 Col. 7 for  Active beacons generate and transmit signals that can be received by mobile communication device and privacy protections are provided for any user data 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating Active beacons as disclosed by Rivlin to the operation of remote device as disclosed by Varerkar in order to generate and transmit signals that can be received by mobile communication device.

	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varerkar et al. (US 20190147175 A1) (Varerkar) in view of Sprunk (US 20060020790 A1).
	Regarding claim 9,  Varerkar discloses a method for displaying a custom graphical user interface on a media device accessed by a plurality of users at an accommodation, comprising:
	receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users, causing the media device to:
	[0056] In one example, the local device can be configured to identify privacy settings of the local device and activate the one or more privacy filters at the local device based on the privacy settings of the local device. In an example, the privacy settings of Person B's device can be customized to be more or less sensitive to potential intrusions. Person B can customize the privacy settings so that recurring sounds, e.g. a barking dog, do not activate the one or more privacy filters. Person B can customize the privacy settings so that recurring intrusions, (e.g. an intruder who frequently attempts to eavesdrop on communications involving Person B), do activate the one or more privacy filters.
	determine authorization for access to the media device by the select user;
	[0064] In one example, the local device can be configured to identify an authorized user based on one or more of facial recognition, body recognition, gait recognition, voice recognition, or proximity recognition. In another example, the local device can be configured to identify an intruder based on one or more of facial recognition, body recognition, gait recognition, voice recognition, or proximity recognition.
	determine user privacy preferences for access of the media device to personal information associated with the user;
	[0056] In one example, the local device can be configured to identify privacy settings of the local device and activate the one or more privacy filters at the local device based on the privacy settings of the local device. In an example, the privacy settings of Person B's device can be customized to be more or less sensitive to potential intrusions. Person B can customize the privacy settings so that recurring sounds, e.g. a barking dog, do not activate the one or more privacy filters. Person B can customize the privacy settings so that recurring intrusions, (e.g. an intruder who frequently attempts to eavesdrop on communications involving Person B), do activate the one or more privacy filters.
	upon determining authorization and upon determining user privacy preferences, receive data at the media device indicative of the custom graphical user interface associated with the select user;
	[0068] In one example, as depicted in a table in FIG. 2, Person B (the local user) and Person A (the remote user) can each want private communication. Person B can attain privacy by one or more of: (a) deactivation of Person B's camera and displaying a message to the remote user on the remote user's device about the presence of an Intruder, (b) deactivation of Person B's microphone, (c) deactivation of open application windows at Person B's device, (d) deactivation of Person B's display, or (e) deactivation of Person B's speakers. Person A can attain privacy by one or more of: (a) deactivation of application windows on Person B's device that can reveal visual information about Person A, or (b) deactivation of speakers on Person B's device that can reveal auditory information about Person A.
	determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device; and 
	[0068] In one example, as depicted in a table in FIG. 2, Person B (the local user) and Person A (the remote user) can each want private communication. Person B can attain privacy by one or more of: (a) deactivation of Person B's camera and displaying a message to the remote user on the remote user's device about the presence of an Intruder, (b) deactivation of Person B's microphone, (c) deactivation of open application windows at Person B's device, (d) deactivation of Person B's display, or (e) deactivation of Person B's speakers. Person A can attain privacy by one or more of: (a) deactivation of application windows on Person B's device that can reveal visual information about Person A, or (b) deactivation of speakers on Person B's device that can reveal auditory information about Person A.
	However, Varerkar fails to disclose periodically verify authorization for access to the media device by the select user.
	In the same field of endeavor, Sprunk discloses
	periodically verify authorization for access to the media device by the select user.
	[0086] With reference to FIG. 13, a flow diagram of an embodiment of a process for checking continuously running objects in a fifth security level is depicted. The fifth security level and sixth security level (described below) relate to checkpoints triggered by time or usage. As can be appreciated, objects that are running should also be authenticated to be sure they haven't been replaced or modified. Additionally, verifying authorization periodically allows the expiration of an application that has been continuously running for a period of time. A predetermined period can be used or an unpredictably changing period can also be used.
		Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of verifying authorization periodically  as disclosed by Sprunk to the operation of remote device as disclosed by Varerkar in order to allow the expiration of an application that has been continuously running for a period of time

	Regarding claim 10,  Varerkar discloses the method of claim 9, wherein verifying authorization for access to the media device by the select user comprises receiving data by the media device indicative of a proximity of the select user relative to the media device.
	[0159] In one example, there is provided at least one machine readable storage medium having instructions embodied thereon for secured user access. The instructions when executed by one or more processors at a local device perform the following: identifying an intruder indicator, wherein the intruder indicator indicates that a physical intruder has been detected in a proximity of either the local device or the remote device; activating one or more privacy filters at the local device; and encoding data based on the one or more privacy filters.

	Regarding claim 11,  Varerkar discloses the method of claim 9, wherein determining user privacy preferences comprises modifying the operation of the media device based upon the user privacy preferences from a normal operating mode to a modified operating mode.
mode; and 
	[0059] In one example, the device (e.g. a local device) can be configured to deactivate a portion of one or more of the microphone, the camera, the speaker, or the display. In an example, a portion of the video stream sent to the remote user can be deactivated, distorted, or blurred. When the local user is in a public place, people walking in the background can be blurred out or portions of the people can be blurred out. In another example, the background of the video stream can be blurred out or distorted.

	Regarding claim 12,  Varerkar discloses the method of claim 9, further comprising causing the media device to:
	receive data indicative of a remote control device proximate the media device; and
	[0159] In one example, there is provided at least one machine readable storage medium having instructions embodied thereon for secured user access. The instructions when executed by one or more processors at a local device perform the following: identifying an intruder indicator, wherein the intruder indicator indicates that a physical intruder has been detected in a proximity of either the local device or the remote device; activating one or more privacy filters at the local device; and encoding data based on the one or more privacy filters.
	modify the operation of the media device based upon the user privacy preferences from a normal operating mode to a modified operating mode.
mode; and 
	[0059] In one example, the device (e.g. a local device) can be configured to deactivate a portion of one or more of the microphone, the camera, the speaker, or the display. In an example, a portion of the video stream sent to the remote user can be deactivated, distorted, or blurred. When the local user is in a public place, people walking in the background can be blurred out or portions of the people can be blurred out. In another example, the background of the video stream can be blurred out or distorted.

	Regarding claim 13,  Varerkar discloses the method of claim 12, wherein the modified operating mode comprises the disablement of the collection of private user data.
	[0049] In one example, the one or more privacy filters can include deactivating a microphone, deactivating a speaker, deactivating a camera, deactivating a display, deactivating an application window, or deactivating any other sensor used in a device. “Deactivation,” “deactivated,” and the like as used herein, can refer to a state of inactivity, for example causing a device, or feature of a device, to take or remain in an inactive state, or otherwise removing the effectiveness (e.g. effective operation) thereof.


	Regarding claim 14,  Varerkar discloses the method of claim 12, wherein determining authorization for access to the media device by the select user comprises registering the select user with the accommodation.
	[0043] In one example, a list of authorized users can be modified by adding a user to the list of authorized users or deleting a user from the list of authorized users. In an example, the list of authorized users can include only Person B. The list of authorized users can be modified by adding Person C and Person D so that the list of authorized users includes Person B, Person C, and Person D. The list of authorized users can be further modified by deleting Person C so that the list of authorized users includes Person B and Person D.

	
	Regarding claim 15,  Varerkar discloses the method of claim 14, further comprising causing the media device to remove all authorization for access to the media device by the select user when the user is no longer registered with the accommodation.
	[0045] In one example, if Person C is not an authorized user on the list of authorized users for Person B's device, and Person C subsequently leaves the proximity of Person B's device, then Person B's device can be configured to deactivate the intruder indicator when each user in the proximity of the local device is recognized as an authorized user. In an example, when Person B and Person C are the only people in the proximity of Person B's device, and Person C, an unauthorized user, leaves the proximity of Person B's device, then the intruder indicator can be deactivated.
	
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422